ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing the appellee contends that the issue decided in this cause is one of great public interest. We agree. Accordingly, we hereby certify that the decision herein passes upon the following question of great public interest:
Whether the speedy trial time provisions of Fla.R.Crim.P. 3.191(b)(1) apply to a defendant who, after being arrested or charged, is thereafter imprisoned on an unrelated charge?
Except as the certification of this question, the petition for rehearing is denied.
ALDERMAN, C. J., and DOWNEY and ANSTEAD, JJ., concur.